Citation Nr: 0517152	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  02-06 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a bilateral leg 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from September 1956 
to September 1958.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision from the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for 
bilateral leg pain.  

In December 2003, the Board remanded the case to obtain a VA 
orthopedic examination for the veteran, which was 
accomplished in June 2004.  This matter is now before the 
Board for appellate review.  


FINDING OF FACT

The evidence does not include a medical opinion that a 
current bilateral leg disability resulted from an in-service 
event.  


CONCLUSION OF LAW

A bilateral leg disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and the 
medical records from the identified health care providers.  
The veteran received a VA orthopedic examination in June 
2004.  The veteran and his representative filed several lay 
statements with the RO, and the veteran's April 2002 
substantive appeal declined the opportunity for a hearing 
before the Board.  

The RO's April 2001 and July 2001 letters, the Appeals 
Management Center's March 2004 and June 2004 letters, the 
April 2002 statement of the case, and the January 2003 and 
November 2004 supplemental statements of the case informed 
the veteran of applicable laws and regulations, including 
applicable provisions of The Veterans Claims Assistance Act 
of 2000, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  In 
these documents, the VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity, that it was his 
responsibility to provide the evidence in his possession that 
pertained to the claim, and that it still remained his 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  

The RO's April 2001 notice letter technically informed the 
veteran that he had 60 days in which to respond, but in the 
four years since April 2001, the veteran has presented 
additional medical records and lay statements that will be 
considered in this appeal.  It is obvious that the veteran 
understood that evidence presented more than 60 days after 
the April 2001 notice would still be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004).  


Entitlement to service connection for a bilateral leg 
disability

In a February 2001 and subsequent lay statements, the veteran 
asserted that he incurred a bilateral leg disability as a 
result of September 1957 surgery at Tokyo Army Hospital.  
According to a June 2004 VA report of medical history, the 
veteran asserted that he developed two lumps on his legs 
while he was serving in Japan in 1957.  The lump on his right 
thigh was the size of a tennis ball with a whitehead in the 
center as big as his thumb.  The other lump on the left thigh 
was somewhat smaller.  He reported that he went to the Tokyo 
Army Hospital for treatment.  There, a provider "poked a 
hole" in his leg below the lump and put some "curved 
scissors" into the hole and moved them around in the lump.  
Afterwards, the provider stuffed gauze into the hole, calling 
it a "wick."  Later, the lump on his left thigh was cut and 
a dressing applied to it.  The veteran stayed in the hospital 
for two days before his discharge.  In June 2004, the veteran 
complained of a burning sensation over both of his thighs and 
down his legs to his toes.  The burning was not constant and 
appeared on an irregular basis.  The veteran's primary care 
provider believed that this burning sensation might be due to 
Vitamin B12 deficiency and provided supplemental Vitamin B12 
for a time.  According to the veteran, this improved his 
Vitamin B12 levels but did not relieve his leg symptoms.  The 
veteran asserted that his bilateral leg pain continued since 
the time of the operations in service.  

For the veteran to establish service connection for a 
bilateral leg disability, the evidence must demonstrate that 
a bilateral leg disability was contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1131, 1153, 
5107; 38 C.F.R. §§ 3.303, 3.306.  

To establish direct service connection, the veteran must 
present evidence of a current bilateral leg disability, show 
in-service manifestation of a bilateral leg disability, and 
provide a nexus opinion by a medical professional that a 
current bilateral leg disability resulted from the in-service 
manifestation of disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The veteran has shown that he has a current bilateral leg 
disability.  A claim for service connection for a disability 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The June 2004 VA 
diagnoses included bilateral idiopathic peripheral neuropathy 
of the lower extremities and early degenerative joint disease 
of the bilateral knees.  

The veteran's service medical records are not available for 
review because his records were destroyed in a July 1973 fire 
at the National Personnel Records Center.  Fortunately, the 
veteran was able to provide service department records 
showing that he was transferred to Tokyo Army Hospital in 
September 1957 for some kind of medical treatment.  The June 
2004 VA examiner also noted that there were scars in the 
locations identified by the veteran as the sites of the 
surgical procedures.  The June 2004 VA examiner opined that, 
with no objective evidence to the contrary, it was most 
plausible to believe that the incidents detailed by the 
veteran did indeed occur as described.  Therefore, it was as 
likely as not that the veteran underwent two distinct 
surgical procedures to incise and drain skin abscesses in 
both thighs.  Resolving all reasonable doubt in the veteran's 
favor, the veteran has shown that he underwent surgeries on 
his bilateral thighs in service.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the VA shall give the benefit of  the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2004).  

Unfortunately, service connection for a bilateral leg 
disability is not in order simply because the evidence does 
not include a medical opinion that a current bilateral leg 
disability resulted from an in-service event.  The veteran 
has already received service connection for the surgical 
scars on his right thigh and left thigh.  The June 2004 VA 
examiner reviewed medical literature and found a number of 
identified causes for peripheral neuropathy, but none of the 
studies implicated surgery as a cause.  The June 2004 VA 
examiner opined that, as no identifiable cause had been 
identified for this veteran's symptoms, it was unlikely that 
his idiopathic peripheral neuropathy resulted from his 
surgeries or any other event coincident with military 
service.  The June 2004 VA examiner further opined that, with 
no evidence of trauma to the knees in the military and only 
recent requests for treatment of symptoms, it was unlikely 
that this veteran's degenerative arthritis in his knees 
resulted from his military service.  

The evidence is against the claim, and service connection 
cannot be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for a bilateral leg 
disability is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


